DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions Acknowledged
Applicant’s election of Species 2 shown in Fig. 3-5 and Claims 1-9 in the response to restriction requirements filed 03/02/22 has been acknowledged.  Because the Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse.

Status of Claims
Claims 10-19 are withdrawn from further consideration as being drawn to a nonelected invention.
Claims 1-9 are examined on merits herein. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
In re Claim 1: Claim 1 recites (lines 5-6): “a first doped region overlapping the main branch and the sub-branch according to a top view”. A recitation is not clear with respect to what element is disposed above and what is disposed under. Paragraph 0022 has a similar recitation, but it explains that “overlapping a gate by the first doped region” does not mean a real overlapping, but means that dopants are incorporated into a gate electrode. Moreover, the same paragraph (as well as other paragraphs of the specification) teaches that only a part of the main branch of the gate structure is doped. 
Although claims shall be read in a light of the specification, limitations of the specification shall not be incorporated into the claims, and claims by themselves shall be clear with respect to the claimed subject matter. Accordingly, appropriate correction is required to clarify the claim language.
For this Office Action, the above recitation, together with a few limitations described by Claim 1 in lines 2-4,  was interpreted as: “a gate structure, including a gate electrode, on a substrate, wherein the gate structure comprises: a main branch extending along a first direction on the substrate and a sub-branch extending along a second direction adjacent to the main branch, and at least a part of the gate electrode has dopants of a first type”.
In re Claim 3: Claim 3 recites: “the first doped region overlaps the source/drain region”.  The recitation is unclear, since in the current application does not teach any structure in which the source/drain region is overlapped by the first doped region. Paragraph 0022 of the specification explains that a meaning of the recitation 
For this Office Action, taking into consideration that Claim 3 depends on Claim 2, which identifies a source/drain region as being disposed at two sides of the gate, while the current application teaches that dopants of the first type are incorporated only near one side of the gate, the above recitation was interpreted as: “a region with dopants of the first type abuts a part of the source/drain region that is adjacent to one side of the gate structure”.
In re Claim 4: Claim 4 recites: “the first doped region overlaps the source/drain region and the STI”. 
The recitation is unclear for the same reason that is explained for Claims 1 and 3.
Appropriate correction is required.
Based on paragraph 0025, for this Office Action, the above recitation was interpreted as: “a region with dopants of the first type abuts a part of the source/drain region that is adjacent to one side of the gate structure and the dopants of the first type are implanted into a part of the STI disposed near this part of the source/drain region”.
In re Claim 6: Claim 6 recites: “a second doped region overlapping the first doped region”.
dopants of a second type overlap dopants of the first type”
In re Claim 7: Claim 7 recites: “the first doped region and the second doped region comprise same conductivity type”.
In view of interpretation of Claim 6, for this Office Action, the above limitation was interpreted as: “dopants of the first type and second type have the same conductivity type”.
In re Claim 8: Claim 8 recites: “The semiconductor device of claim 1, wherein the gate structure comprises the first doped region”. In view of interpretation of Claim 1, Claim 8 was interpreted as: “The semiconductor device of claim 1”.
In re Claims 2, 5, and 9: Claims 2, 5, and 9 are rejected under 35 U.S.C. 112(b) due to dependency on Claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

As far as the claims are understood, Claims 1, 8, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hashimoto et al. (US 5,479,034). 
In re Claim 1, Hashimoto teaches a semiconductor device, comprising (Fig. 2b): 
a gate structure, including a gate electrode 14, 15 (as shown by numbers 14-15 in Figs. 3b-3e, column 4, line 19) on a substrate 8 (in which channel 12 is 
a main branch – with electrode 14 - extending along a first direction on the substrate and a sub-branch -with electrode 15 - extending along a second direction adjacent to the main branch, and 
at least a part of the gate electrode has dopants of a first type – the entire electrode (which is described as a “gate 14 including an extension 15”, column 3 line 43) is doped (column 3 line 67 and column 4 line 1); these dopants are of a first type.
In re Claim 8, Hashimoto teaches the semiconductor device of Claim 1, wherein the gate structure comprises the first doped region – as interpreted and as shown for Claim 1.
In re Claim 9, Hashimoto teaches the semiconductor device of Claim 1, wherein the main branch – with electrode 14 - comprises a L-shape (as shown in Fig. 2b). 

As far as the claims are understood, Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ellis-Monaghan (US 10,424,664). 
In re Claim 1, Ellis-Monaghan teaches a semiconductor device, comprising (Fig. 2): 
a gate structure 14 (column 3 lines 7-8), including a gate electrode 14 (comprising a doped polysilicon, column 3 lines 7-8 and Claim 1), on a substrate 12 (column 2 line 67), wherein the gate structure 14 comprises: 
a main branch 14’’ extending along a first direction on the substrate and a sub-branch 14’ extending along a second direction adjacent to the main branch 14’’ (column 3 lines 28-30), and 
at least a part of the gate electrode has dopants of a first type – the sub-branch 14’ has dopants of a first type (which is the same type as a body region has, e.g., a p-type, column 4 lines 6-7; see Claim 1). 
In re Claim 2, Ellis-Monaghan teaches the semiconductor device of Claim 1, further comprising (Fig. 2): 
a source/drain region 16a/16b (column 3 lines 61-62, the source/drain region having an n- conductivity type, column 3 lines 66-67) adjacent to two sides of the gate structure 14; and 
a shallow trench isolation (STI) 22 (column 4 line 65) around the source/drain region 16a/16b.
In re Claim 3, Ellis-Monaghan teaches the semiconductor device of Claim 2, wherein (Fig. 2), in accordance with the claim interpretation, a region 18 with dopants of the first type (column 4 lines 6-7, Claims 1 and 2) abuts a part of the source/drain region 16a that is adjacent to one side of the gate structure (like shown in Figs. 1A-1B for a similar structure).
In re Claim 4, Ellis-Monaghan teaches the semiconductor device of Claim 2, wherein (Fig. 2 and Figs. 1A-1B, where Fig. 1B shows a cross-section of a device similar to that of Fig. 2), in accordance with the claim interpretation), a region 18 with dopants of the first type (such as p-conductivity type, column 4 lines 6-7, Claims 1 and 2) abuts a part of the source/drain region 16a – having dopants of n-conductivity type 
In re Claim 5, Ellis-Monaghan teaches the semiconductor device of Claim 2, wherein (Fig. 2) the source/drain region 16a/16b and the first doped region 18 comprise different conductive types (when region 16a/16B has an n-conductivity type, region 18 has a p-conductivity type, column 3 lines 65-66 and column 4 lines 6-7).

As far as the claims are understood, Claim 1 is rejected under 35 U.S.C. 102(a)91) as being anticipated by Erstad (US 6,307,237)
In re Claim 1, Erstad teaches a semiconductor device, comprising (Fig. 3): 
a gate structure 117 (column 7 line 29), including a gate electrode (inherently), on a substrate (column 1 lines 10-15; substrate is clearly shown in Fig. 8 – this is a layer disposed over dielectric 383 and comprised various doped regions, column 10, lines 9-15), wherein the gate structure 117 comprises: 
a main branch 117 extending along a first direction on the substrate and a sub-branch 118 extending along a second direction adjacent to the main branch 117 (column 7 lines 32-36), and 
at least a part of the gate electrode has dopants of a first type – a polysilicon gate electrode is initially doped with dopants of a non-disclosed conductivity type (column 2 lines 23-24); however, for a purpose of Claims 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

As far as the claims are understood, Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Erstad (US 6,307,237). 
In re Claim 6, Erstad teaches the semiconductor device of Claim 1, further comprising (Fig. 3), in accordance with the claim interpretation, dopants of a second type overlap dopants of the first type – per Erstad, doping of an active region is created using doping masks with openings over regions into which dopants are implanted – such as mask 30 (Fig. 1) for implanting n-type dopants (column 2, lines 24-28) and mask 132 (Fig. 3, column 7 lines 53-55 and column 2 lines 29-33) for implanting p-type dopants – both these openings-masks are disposed over various regions of the substrate as well as over regions of the gate structure (in a sequence, corresponding implantation of a specified dopant type), and accordingly, n-type dopants would be implanted into a portion of the doped gate electrode disposed adjacent to the n-doped source/drain region and p-type dopants would be implanted into a portion of the doped gate electrode disposed under mask 132, e.g., over initial dopants of the polysilicon 
In re Claim 7, Erstad teaches the semiconductor device of Claim 6, wherein the first doped region and the second doped region comprise same conductive type: if initial dopants of the doped polysilicon gates are of an n-type, in the upper portion of sub-branch 116, the second doped region would comprise dopants also of the n-type type; if initial dopants of the doped polysilicon gates are of a p-type, in the lower portions of gate structures 117 and 118 – the second doped region would comprise dopants also of the p-type, e.g., Erstad teaches that the gate structure has  regions comprising first and second dopants of the same conductivity type.

Conclusion
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 03/19/22